Case: 18-30983   Doc# 213-4   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 1
                                       of 5
Case: 18-30983   Doc# 213-4   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 2
                                       of 5
Case: 18-30983   Doc# 213-4   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 3
                                       of 5
Case: 18-30983   Doc# 213-4   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 4
                                       of 5
Case: 18-30983   Doc# 213-4   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 5
                                       of 5
